UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7002




In Re:    BERNARD BARNETT,

                                                       Petitioner.




                             No. 06-7200



BERNARD BARNETT,

                                           Petitioner - Appellant,

          versus


BLEDSOE, Warden, United States Penitentiary at
Lee County; UNITED STATES OF AMERICA,

                                           Respondents - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.    Jackson L. Kiser, Senior
District Judge. (7:06-cv-00255-JLK)


Submitted: September 26, 2006               Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 06-7002, petition denied,     and   No.   06-7200,   affirmed   by
unpublished per curiam opinion.


Bernard Barnett, Petitioner/Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated cases, Bernard Barnett petitions

for a writ of mandamus and appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2241 (2000)

     In No. 06-7002, Barnett petitions for a writ of mandamus

seeking an order vacating his convictions and sentences.     Mandamus

is available only when the petitioner has a clear right to the

relief sought.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).   Further, mandamus is a drastic remedy and

should only be used in extraordinary circumstances. Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).   Mandamus may not be used as a substitute

for appeal, we accordingly conclude that Barnett is not entitled to

mandamus relief. In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).   We therefore deny his petition for mandamus relief.

          We grant Barnett leave to proceed in forma pauperis,

however, with respect to No. 06-7200, we have reviewed the record

and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.        See Barnett v. Bledsoe, No.

7:06-cv-00255 (W.D. Va. May 9, 2006).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                        No. 06-7002, PETITION DENIED;
                                                No. 06-7200, AFFIRMED


                                - 3 -